Case 5:21-cv-00247-JD Document1 Filed 03/22/21 Page 1of9

_. FILED

‘IN THE UNITED STATES DISTRICT COURT . MAR 22 "021
FOR THE WESTERN DISTRICT OF OKLAHOMA carwetita REEDER SHINN, CLERK

U.S. DIST. C IESTERN DIST. OKLA.
BY DEPUTY

on ys
/ st Co
Ose¢@n Glen Dillawn,
q

(Enter the full name of the “= C I Vv 2 1 0 2 é 7 J D |

a Case No.
(Court Clerk will insert case number)

Lo ote j . f =e
W) DBD léphens Coualy _,

» 4
< : Le / P , : pe. et Lea!
(2) Nye Reitaley Duncan Police . epee

@) Sos Lard Duncan pour Derr tre”
DA. Stephens county 0A.

 

(+4) Gq errais as
(Enter the full name é cach ‘defendant’ *‘Kitach

additional sheets as necessary.)

 

( 5} R on Willams 3 ep hens Coun ty inal 'g ent qiToras
PRO SE PRISONER CIVIL RIGHTS COMPLAINT
Initial Instructions
1. You must type or legibly handwrite the Complaint, and you must answer all

questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet.

2. You must provide a full name for each defendant and describe where that
defendant resides or can be located.

3. You must send the original complaint and one copy to the Clerk of the District
Court,

4, You must pay an initial fee of $400 (including a $350 filing fee and a $50
‘ administrative fee). The complaint will not be considered filed until the Clerk receives
the $400 fee or you are granted permission to proceed in forma pauperis.

5. ._ If you cannot prepay the $400 fee, you may request permission to proceed in

forma pauperis in accordance with the procedures set forth in the Court’s form
application to proceed in forma pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3.

Rev. 10/20/2015
Case 5:21-cv-00247-JD Document1 Filed 03/22/21 Page 2 of 9

e If the court grants your request, the $50 administrative fee will not be
' assessed and your total filing fee will be $350.

e You will be required to make an initial partial payment, which the court
will calculate, and then prison officials will deduct the remaining balance

from your prison accounts over time.

e These deductions will be made until the entire $350 filing fee is paid,
regardless of how the court decides your case.

7. The Court will review your complaint before deciding whether to authorize

service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § .
1997e(c)(1). If the Court grants such permission, the Clerk will send you the necessary

instructions and forms.

8. If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed in forma pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 of the Federal Rules of Civil Procedure.

COMPLAINT

I. Jurisdiction is asserted pursuant to:
Xx. 42 U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
generally apply to state prisoners), or

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), and 28 U.S.C. § 1331 (NOTE: these provisions generally apply to

federal prisoners)

If you want to assert jurisdiction under different or additional statutes, list these.
my
aka teen ing = Intlaenced ane Corrupt

ners

 

Rev. 10/20/2015
Case 5:21-cv-00247-JD Document1 Filed 03/22/21 Page 3 of 9

Il. State whether you area:
____ Convicted and sentenced state prisoner
____ Convicted and sentenced federal prisoner
X_ Pretrial detainee
____ Immigration detainee
____ Civilly committed detainee

___ Other (please explain) S FOL) CHS Ck

 

Me Ten l Fninefpe.

Il. Previous Federal Civil Actions or Appeals
List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.

«l. Prior Civil Action/Appeal No. 1 None

a. Parties to previous lawsuit:

   

 

 

 

 

  

d. Issues raised:

 

 

 
  
  

e. Disposition (for example: Did you Wi in?

appeal?):

 

 

f. Approximate date of # disposition:

 

or appeals. using this same format on a separate sheet(s).

Rev. 10/20/2015 | ‘,
Case 5:21-cv-00247-JD Document1 Filed 03/22/21 Page 4 of 9

IV. Parties to Current Lawsuit

State information about yourself and each person or company listed as a defendant
in the caption (the heading) of this complaint.

1.

Plaintiff
Name and any aliases: J OS eph Glen Stra Wh

_Address:_{ 0 | South | ti Dunian, OK,

Inmate No.:

 

Defendant No. 1

Name and official position: Ky le K Qt th | £ as |

City of Duncan Fatice Off steer

Place of employment and/or residence: J uncan Po lice. Departmen

IQ 5. 7th, Duncan OK 73533

t

How is this person sued? ( ) official capacity, ( ) individual capacity, @j
both

Defendant No. 2
Name and official position: 2, o@ L acd
Sity of  £uscan Poice Officer

3

;
=
i
i
t

Place of employment and/or residence: Purean P olce De fea ct men

* yo .
in >, “ALKA,

S j “

How is this person sued? (_) official capacity, ( ) individual capacity, bg
both

If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).

Rev. 10/20/2015
NS

Case 5:21-cv-00247-JD Document 1. Filed 03/22/21 Page 5 of 9

“W Deten dont No. 2

 

 

Mf Lp. ‘ { . . } . 4 fr } ‘ ?
Name and official positions Cortnie Sess
7 t : =
= ff / ce
GASs54 DA a) f2ph 2s Loualy BA.
a -

 

ge £ Ls , ! s f /

Plas of £ ripley ment. Stephens Laualy C @artheasé
a a - ‘ a €

[Ht th, Duncan, OK, J3S5 33

i. ; g ; }

oe being sued? () offical capacity

f } - das = be é - ave { 26) f 7
ifimiviguweg: ef pac ty PolAa

 

3.720 2 tou dant: AH

Ag £ SR. i ee ; a } PP.
[¥Vame and official pesiTions Roa U7 idl jae
i }

 

 

alt Pnens county indigeAl attorne y
eat
oer ‘ ; ’
f zx A a ~~ * “
Vigce ot enployment. Sen County Courthouse

 

= South [th Duncan, OK, 73533

Gis $5 THs person bwitg “peed (>) ottical capac ty
¢ = 3

(J ; chi aha, | capacity CP both

 

& Defendant Me S

Nare ond official positions Stephens County

Phone set employment. Ste phen County Courthouse

[Ol South (lth, Duncan, OK) 735-33

Agu js Pe Petson being sek Orin dividsel cadets “O69
official eee (Be th a

 

 

 

 

 

 
Case 5:21-cv-00247-JD Document1 Filed 03/22/21 Page 6 of 9

6. Do not include claims relating. to your criminal conviction or to prison
disciplinary proceedings that resulted in loss of good time credits.

e If a ruling in your favor “would necessarily imply the invalidity” of a
criminal conviction or prison disciplinary punishment affecting the time
served, then you cannot make these claims in a civil rights complaint unless
you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding.

Claims

List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own

claim. ©

1. Claim 1: .
(1) List the right that you believe was violated:
, Kenes fo. js : wy ok
During wy arrest 2 was subject fo Loalice brutal’ ty
oe att ¢ °
Gad physica ly assaulted by the arrest: ag © Pre OSs
dt Woe $ 4j\t kicked aad beat fe the poiat the of € gers

had te transport Met te Duacag Redainal haspial for
XKPavi aad” exawmintiot, I believe 1¥ was excesive force

(2) List the defendant(s) to this claim: (If you have sued more than one
_ defendant, specify each person or entity that is a defendant for this

particular claim.)

Kyte Keith ley
Joe bared
Stephens Loun ty

 

Rev. 10/20/2015
Case 5:21-cv-00247-JD Document1 Filed 03/22/21 Page 7 of 9

(3) List the supporting facts:
The Polite O f£€ seers assaulted me So bad my face was alf

b raise of and swollen and cyt 4p and I had. fruises all over Ay

body it was so bad they had_fte transport me te Duncan Regoina]
Hosar tal attewards tor Physicol txaniAg tions gal. XfaAy S And tr suflere d
m; igranes for weeks afterwards

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

eeliet for pain and uttering and disciplinary actions

for the Officers respons: ble for Any injuries an A assaulting

 

 

Ne. Relief and monetary for my pain and Sut feriag
A ical injuries reguesting 00,000

I o a 7
2. Claim I:

(1) List the right that you believe was violated:
False CA age a ssau lt on a Poli @ Officer against me

fla ligious  prossecution ot a false assqult charge

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this

particular claim.) ~

Cortnie Sess asst DA
Ron Williams indigent attorney

5 tephens County Courts

Joe Lacd OD. D.
Ky te Kieth ley D.ED,

Rev. 10/20/2015
RR

oes rg Document 1 Filed 03/22/21 Page 8 of 9
S ia 6 FOC

Lo gm a ori ctigg OT Stephens Faget es Corrdption

a County that is well
there corruption: Cortnie Siess i the DA,

har fam Shaton Law is seal of drug court her dad
Randy fern |3 a bail hon done her eke Jacob/

also a oS =e her relative LNelody Harper iS the
Court Clerk jt. is a rackateer operation, They, clo not

dare abeul 2907her we are guilty ar net. ond thty wilt
convitt “ws of any bogus
< if

Known Te

Har per iS

 

 

 

 

charge They COA. This Ps aot
SS ustiek can yall please S fep in a fa Ke a leak ee t
what 13 Jaing ga dare Se clantt respect Cf ¢€edre about

 

ede civil rights ail they ¢ a&£are

Our foalin ent suttering, The inch gent a hcines they
Use js. Ron Williams and he ee To US nel sclecemeell
us dud tricks tA 3 inte Signing on uihat the D.A.

to clo te bes: They take advantage of what Wt €
clea nat Know ob oat the ae Rae LWWelliawais te lef
Me when ole ft got here that qll q prelim 1s re
at chance t or os ta pick Up fiare charges on peeple
and if TD waive it they can not pick up Mere charges
60 F waved it and now tha picked up an eseaull On

OTL cer charge thet ae Hon betore mn DB pever
eien! assaulted  aw>Oftizer This is just one example
of the stuff they clo JT have many more but [ am
Prying te be bret Please f[egk into.

dloing he he ee have

abel is making Monty otf

 

at

what they are
nowhere else to turn fo.
And it | rf all possible Zan TL please have my char

Lm facing naw mov tel te qay other court. hs
Sta phens int hy Courk
Case 5:21-cv-00247-JD Document1 Filed 03/22/21 Page 9 of 9

(3) List the supporting facts:
Tan being falsely accused of ga erime L Aiygat

Zoam.t [T never a ssaultecl an Officer and cliddtT even
adeteard my self while they assaulted me and 1 noticed
they wi Ere Wearing body LaMs 0 there Should be eviclence

ot what really 4 4 ppened
(4) Relief requested: (State briefly exactly what you want the court to

do for you.)
See King relhef from the False Charge fo+ it +o

be dissmissed ana disciphnary actions tor those involye of

in thy s Mmalicieys prossecubion

 

If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).

VI. _—s+Decilarations

I declare under penalty of perjury that the foregoing is true and correct.

bath Shou o3/!7/e)

Plaint#f s signature Date

 

I further declare under penalty of perjury that I placed this ‘complaint in the
ptison’s legal mail system, with the correct postage attached, on the 177 day of

Paarchk  ,2021.

_ophs dows og 3/ } 7/: z/
intitf’s signature Date

Rev. 10/20/2015

 

 
